Citation Nr: 0015743	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  94-22 580	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for a fractured right 
acetabulum with hip disability, currently evaluated as 30 
percent disabling.

3.  Entitlement to an increased rating for traction pin scars 
of the right distal thigh near the knee, currently evaluated 
as 10 percent disabling.

4.  Entitlement to an increased (compensable) rating for 
post-operative scars of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January to May 1984 
and from November 1985 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1996 decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found the veteran's service-connected 
residuals of a fractured right acetabulum with hip disability 
to be 20 percent disabling.  This matter also comes before 
the Board on appeal from a February 1998 decision of the 
Pittsburgh, Pennsylvania, RO which denied disability ratings 
in excess of 10 percent for service-connected headaches and 
residuals of a right knee injury.  In May 1999, the Board 
denied an increased rating for the veteran's service-
connected headaches and remanded the remaining issues for 
further development.  In January 2000, the RO granted an 
increased (30 percent) rating for the veteran's right hip 
disability, and awarded separate ratings for scars which had 
been previously considered as residuals of service-connected 
procedures.  A 10 percent rating was granted for traction pin 
scars of the right distal thigh near the knee, and a zero 
percent rating was assigned for scars about the right hip. 


FINDINGS OF FACT

1.  The veteran experiences moderate right knee instability 
and pain; he does not experience functional loss to the 
degree contemplated by the criteria for a compensable 
evaluation based on limited motion.

2.  The veteran experiences right femur impairment due to 
chronic hip pain with marked hip disability; he does not 
experience hip ankylosis, a compensable degree of reduced 
thigh flexion, flail joint, or a fracture of the surgical 
neck of the femur with false joint. 

3.  The veteran experiences pain and tenderness because of 
the traction pin scars of the right distal thigh near the 
knee, but no other functional debility.

4.  The veteran does not experience any functional loss 
because of the post-operative scars of the right hip.  


CONCLUSIONS OF LAW

1.  An increased (20 percent) rating for right knee 
disability is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a (Diagnostic 
Code 5257) (1999).

2.  An increased rating for a fractured right acetabulum with 
hip disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.7, 4.71a 
(Diagnostic Codes 5251, 5252, 5253, 5255) (1999).

3.  An increased rating for traction pin scars of the right 
distal thigh near the knee is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118 (Diagnostic 
Codes 7803, 7804, 7805) (1999).

4.  An increased (compensable) rating for the post-operative 
scars of the right hip is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118 (Diagnostic 
Codes 7803, 7804, 7805) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that his right knee and hip disabilities 
have become worse over time, manifested by chronic pain, 
limited motion, and/or instability, and thus more nearly 
approximating those requirements needed to qualify for 
increased ratings.  It is also requested that the veteran be 
afforded the benefit of the doubt. 

I.  The Facts

Service medical records show complaints and/or treatment for 
a right knee injury in February 1987, diagnosed as a medial 
meniscus tear.  At that time, the veteran reported that his 
knee gave way.  See service medical records dated in February 
1987.  February 1987 x-rays were negative.  Subsequently, at 
a November 1991 medical evaluation board examination, the 
veteran reported that he had a twisting injury to his right 
knee that resulted in torn cartilage.  This incident happened 
in July 1987 when he fell down some stairs.  On examination, 
the knee was normal, except for tenderness on patella grind 
test.

As for his right hip disability, service medical records show 
that the veteran, in September 1991, fell from an obstacle 
course tower.  Thereafter, service medical records refer to 
complaints and/or treatment for a fractured right acetabulum 
with associated posterior wall fracture status-post closed 
reduction of right hip dislocation and status-post open 
reduction and internal fixation.

VA and private treatment records, dated from December 1992 to 
July 1998, were obtained by the RO.  These records show the 
veteran's complaints and/or treatment for right knee pain 
and/or giving way.  See February 1994 treatment record from 
Allegheny General Hospital; Drs. Avolio and Canterna 
treatment records dated in August and September 1994; and VA 
treatment record dated in August 1994.  The August 1994 VA 
treatment record shows that no knee laxity was seen.  An 
August 1994 right knee x-ray revealed a normal knee with 
questionable evidence of mild degenerative joint disease.  
Dr. Avolio's September 1994 treatment record shows that, on 
examination, the veteran had negative Lachman's, pivot shift, 
varus strength, and valgus strength.  However, he had a 
questionable McMurray's.  Physical therapy was recommended.  
Dr. Avolio, in a September 1994 treatment record, reported 
that the veteran had failed physical therapy, and continued 
to have knee pain.  He was scheduling the veteran for 
arthroscopy for a "probable medial meniscal excision 
repair."  (A subsequently prepared treatment record shows 
that the veteran had canceled the surgery.)  

As for the right hip disability, records show the veteran's 
complaints and/or treatment for right hip pain, stiffness, 
and/or crepitus diagnosed as degenerative joint disease and 
possible bursitis.  See February 1994 treatment record from 
Allegheny General Hospital; June 1994 letter from Anthony C. 
Canterna, M.D.; Drs. Avolio and Canterna treatment records 
dated in March 1993 and September 1994; VA treatment records 
dated December 1992 to March 1993 and December 1993; and hip 
or pelvis x-rays dated in December 1992, December 1993, 
February 1993, and May 1999.

Specifically, Dr. Canterna, in a March 1993 treatment record, 
opined that the veteran had more than a 10 percent disability 
in the right hip because of pain and the difficulty he had 
ambulating.  Subsequently, in a June 1994 letter, Dr. 
Canterna wrote that "[a]t th[at] time[, one year and two 
months earlier, the veteran] had a sixty (60) to seventy (70) 
percent disability in the [right] leg, because of continued 
problems and increased degenerative changes, he is probably 
higher at the present time. . . ."  Moreover, a March 1993 
VA treatment record shows that a hip magnetic resonance 
imaging evaluation (MRI) was unremarkable, but a bone scan 
showed increased problems with the femur head.  The May 1999 
right hip x-rays, taken after a fall the previous evening, 
revealed no evidence of acute fracture or dislocation.  A 
previously healed fracture of the right acetabulum, status-
post fixation with plate and screws, and degenerative joint 
disease were noted.

At the first post-service VA examination, conducted in March 
1996, the veteran reported that he fell 42 feet off an 
obstacle tower while in the military in September 1991.  
Thereafter, his right hip was manually reduced and he 
underwent surgery to have screws and metal strips inserted 
anteriorly and posteriorly.  He complained of chronic right 
hip pain, an inability to stand for any length of time or put 
weight on the left leg without experiencing pain, hip pain 
after walking approximately 20 to 25 minutes, difficulty 
driving, and limited inner mobility of the leg.  He reported 
that he ambulated with the use of a cane and his medications 
included Salicylate (500 mg tablets x 12 a day).  The veteran 
also reported that he had missed work and lost jobs because 
of his right hip disability.

On examination, gait was good, he had a good stride, he was 
able to walk on his toes and heels, and, while deep knee 
bends were done by holding onto the sink, he was nonetheless 
able to complete a full deep knee bend.  He had two surgical 
scars in the right hip area and two surgical scars in the 
middle and lateral right knee.  Manipulation of the femur by 
the examiner caused the veteran's body to jerk and for the 
veteran to pull way complaining of pain.  Because of the 
veteran's complaints, the examination was not completed.  
Nonetheless, the examiner reported that the right femur 
seemed to "glide stiffly in a jerky fashion and with pain . 
. ."  The pelvis was stable, but he had tenderness 
bilaterally.  Straight leg raising on the right was to 30 
degrees with pain.  Range of motion studies revealed right 
leg raise, with knee flexed, to be 95 degrees.  Nonetheless, 
the leg was able to go up and he could touch the abdomen.  
Right hip abduction was to 40 degrees and adduction was to 60 
degrees.  In a standing position, flexion of the right leg 
and hip was to 50 degrees.  In a standing position, right 
hyperextension was performed to 70 degrees.  He had no muscle 
wasting, no muscle herniation, no effusions, and no bulging.  
Muscle strength in the right lower extremity was 4/5.  
Reflexes at the patella and Achilles were 2+ bilaterally.  X-
rays of pelvis and right hip revealed an open reduction and 
internal fixation of an acetabular fracture, with five or six 
screws and a plate, heterogeneity of the femoral head, 
degenerative joint disease, heterotopic bone formation, and 
osteophyte.  It was also reported that avascular necrosis 
could not be ruled out.  The diagnoses were fractured right 
acetabulum and posterior wall fracture, status-post open 
reduction and internal fixation of the right hip in 1991, 
with residual decreased range of motion and strain, 
heterotopic bone formation of the right femoral head, and 
degenerative joint disease of the right hip.

At a July 1997 VA joints examination, the veteran complained 
of right knee pain, weakness, stiffness, fatigue, and 
locking.  He also complained of flare-ups in cold weather and 
when he had to walk or stand for a long period of time.  On 
examination, the right knee joint had normal contour and 
immediately above the patella there was a traction scar.  
Range of motion studies disclosed extension to 0 degrees and 
flexion to 140 degrees.  He had tenderness around the 
patellar region and appeared to have slight pain on motion.  
However, there was no edema, effusion, or ankylosis.  Right 
knee x-rays were normal - no significant osseous or joint 
abnormalities.  The diagnosis was history of right knee 
injury with residual effect.

At the July 1997 VA hip examination, the veteran gave the 
history of his right hip injury and treatment as reported 
above.  He complained of right hip pain, stiffness, weakness, 
an inability to walk or stand for long periods of time, and 
limited function of the right hip.  He reported that he 
periodically took "NSAID" for pain and used a cane to 
ambulate.  The examiner reported that, while the veteran had 
open reduction and internal fixation with plate and screw, as 
well as a possible dislocated right hip, he nonetheless did 
not experience recurrent subluxation, or inflammatory 
arthritis.  Moreover, the right hip disability did not seem 
to interfere with his usual occupation and daily activities.  
The veteran also reported that, as to his right knee, he tore 
a ligament while he was in Hawaii in 1987 when he fell down 
some steps and hit the knee.  He complained of right knee 
pain, weakness, and instability. 

On examination, right hip range of motion studies disclosed 
"right side" flexion up to 60 degrees, extension of the 
right hip from 0 to 15 degrees, abduction of the right hip 
from 0 to 10 degrees, adduction of the right hip to 35 
degrees, external rotation of the right hip from 0 to 35 
degrees, and internal rotation of the right hip from 0 to 25 
degrees.  Right hip x-rays showed a healed mid-acetabular 
fracture maintained in alignment by a metallic plate and five 
screws, traumatic osteoarthropathy of the femoral head, and 
several loose osseous shadows in the soft tissues adjacent to 
the superior rim of the acetabulum.  The diagnosis was 
possible right hip degenerative joint disease.

At an August 1999 VA examination, it was reported that the 
veteran's medical records and claims folder had been reviewed 
prior to examination and the examiner discussed the case with 
the veteran's attending physician.  The history of the 
veteran's hip and knee injuries as well as his subsequent 
treatment were once again reported.

As to his right knee, the veteran reported that he had a 
post-service fall in 1997.  At that time he twisted the knee.  
He reported that his knee had been slightly worse since that 
injury.  He complained of medial knee pain, periods of giving 
way, and a clicking.  On examination, the right knee had a 
mild amount of varus angulation.  He had an enteralgic gait.  
The range of motion of the right knee was from 0 to 110 
degrees with medial-sided joint pain with motion.  His 
patella had a normal tilt and normal glide.  However, the 
veteran had pain when stressed medially over the medial 
aspect of the patella.  Similarly, the under surface of the 
medial fossette was tender to palpation.  He had mild 
crepitance with motion.  The ligamentous examination of the 
right knee showed "0 degrees of opening" both lateral and 
medial due to varus and valgus stress testing.  He had 
negative anterior drawer, posterior drawer, and Lachman's 
examinations.  However, the veteran complained of medial 
joint line tenderness, McMurray's was positive, and he had 
medial joint line tenderness.  The veteran had equal tibial 
rotation, both at 90 and 30 degrees of flexion.  Strength 
testing was 5/5, sensation was normal, and posterior tibial 
and dorsalis pedis pulses were 2+.  Right knee x-rays showed 
no evidence of fracture, dislocation, arthritis, effusion, or 
loose body.

The examiner noted that, as to the right knee, that the 
veteran 

. . . does have a painful medial right 
knee which may suggest both by history 
and clinically to be a meniscal 
pathology.  The injury to his right knee 
has specifically gotten worse since a 
twisting injury in 1997.  The pathology 
of the right knee may be a result of the 
twist in 1997.  However, it is not 
impossible that the intra-articular 
pathology was not a result of a fall in 
1991 which has led to some early 
degenerative joint disease of the right 
knee which is not appreciated 
radiographically yet.  It is possible 
that if the [veteran] had a meniscal 
tear, that this could lead to a premature 
development of degenerative joint 
disease.

As for the right hip, the veteran complained of progressively 
worsening hip pain since the in-service injury; he reported 
that the pain was nagging in nature, as well as present in 
the groin and in the buttock.  He also stated that it was 
worse in the morning.  Moreover, because of the pain, he was 
sometimes unable to get out of bed.  The veteran also 
complained that prolonged standing precipitated pain.  He 
indicated that the pain lessened with occasional resting and 
he could sit without much discomfort, provided he took 
periodic stretches.  The veteran complained that he was 
unable to maintain jobs secondary to his hip pain.  In fact, 
in the previous six months, he had lost two jobs secondary to 
his inability to stand.  Similarly, he complained that he had 
difficulty with activities of daily living at home, including 
mowing grass and doing housework.  Current medications 
included cyclobenzaprine and Advil for the pain.  However, 
while these medications dulled the pain, they did not improve 
his level of function.  He also reported that he periodically 
used a cane to ambulate. 

On examination, range of motion of the right hip was from 0 
to 110 degrees, abduction to 20 degrees, internal rotation 
was approximately 20 degrees, and external rotation was to 
approximately 30 degrees.  The examiner noted that the 
veteran had pain throughout all the ranges of motion.  He 
also described the veteran's pain with internal rotation as 
an extreme amount of pain and, with external rotation, as a 
moderate amount of pain.  However, the veteran had no 
contractures or obvious crepitance of the hip.  He also had a 
negative Trendelenburg gait.  Pelvis and hip x-rays showed a 
healed fracture status-post internal fixation with plates and 
screws in the right acetabulum, degenerative joint disease of 
the right hip, and heterotopic bone formation lateral to the 
right hip.  It was also opined that there were no significant 
changes since the August 1996 x-rays.

The examiner noted, as to the right hip, that the veteran had 

. . . post-traumatic degenerative 
osteoarthritis of the right hip.  This is 
definitely progressive in nature and is 
limiting the patient's ability to 
function in his workplace.  He has lost 
two jobs in the last six months.  He is 
struggling to keep his current job 
secondary to his lack of standing long 
periods.  He has had no luck with finding 
a sedentary job given his lack of 
training.  It is definite that this is 
due to progressive severe traumatic 
osteoarthritis of the hip.  Options may 
be to evaluate the hip with a CT scan for 
the assessment of intra-articular 
hardware. . . 

As to the scars, the August 1999 examiner reported that the 
right hip had posterior, as well as an anterior, scar.  These 
were well healed, mobile, and non-tender to palpation.  
However, the veteran stated that he occasionally had a 
burning pain underneath the anterior scar on the groin when 
his hip pain was acting up.  The veteran also had scars of 
the distal thigh area, both medial and lateral, from a 
traction pin.  These were somewhat fixated and tethered with 
a fibrotic scar and there was slight tenderness to palpation.

In an October 1999 follow-up to the August 1999 VA 
examination, written by another physician, this physician 
reported that he had reviewed the veteran's claims file and 
the August 1999 examination report.  First, as to the right 
knee, the examiner reported that, "[n]either the physical 
examination nor the x-ray findings of this veteran's right 
knee disclose any evidence of subluxation or lateral 
instability of his right knee."  As to the right hip, it was 
opined that,

[t]his veteran has pain, fatigability[,] 
and restricted motion of the right hip.  
These functional impairments are 
definitely related to his service[-
]connected right hip injury.  The 
arthritic deterioration of the right hip 
is better considered post traumatic 
arthritis than degenerative.  The right 
hip arthritis stands in contrast to the 
left hip, which has essentially no 
arthritic 
changes. . . 

Thereafter, as to the veteran's scars, it was opined that 

[t]here are right knee scars, as 
described.  The scars are unsightly and 
fixed (tethered) and are (mildly) tender 
to palpation.  The knee scars contribute 
to the restricted right knee motion.  The 
hip scars do not contribute to any 
restriction in motion of this veteran's 
right hip joint.  The hip scars and the 
knee scars contribute to his pain, and by 
virtue of this pain, further limit 
function.

In December 1999, in a second follow-up report to the August 
1999 VA examination, the physician who had prepared the 
October 1999 report indicated that he had once again reviewed 
the claims file and the August 1999 examination.  First, as 
to the right knee, the examiner reported that " . . . 
[t]here is pain in the right knee which interferes with this 
veteran's ability to adjust his footing, walk on uneven 
terrain or slopes, and which limits his ability to climb, 
squat, kneel, and crawl . . . This examination did 
demonstrate lateral instability of the right knee of a 
moderate degree."  As to the right hip, it was opined that 
". . . [t]here is pain in the right hip which is nearly 
constant, and which causes significant functional impairment 
limiting this veteran's ability to stand, walk, climb, [or] 
squat. . . The veteran's arthritic and degeneration of the 
right hip joint induces fatigability in the right lower 
extremity musculature.  There are no involuntary movements, 
but there are motion abnormalities as described [at the 
August 1999 VA examination] . . ."

Generally, as to both the right knee and right hip 
disability, the examiner stated that

. . . this veteran has a significant 
functional impairment due to his service-
connected right hip and right knee 
disabilities . . . The pain causes 
inhibition of muscle contraction in the 
right lower extremity and causes some 
weakness, although isolated muscle 
testing reveals no distinct weakness . . 
. A loss in range of motion could not be 
quantitated at a static examination, but 
it is typical of conditions of this type 
for injured persons to restrict and guard 
motion in proportion to the level of 
discomfort.  Therefore, it can be 
expected that the veteran will exhibit 
less range of right hip and of right knee 
motion when his symptoms are most 
bothersome
. . . In my opinion, the disability 
manifested on examination approximates 
his maximum disability, but it is clear 
that pain will induce fatigue and reduce 
effectiveness of muscle contraction. . . 
."  (Emphasis Added)

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  When an unlisted condition is encountered, it 
will be permissible to rate under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

The Board also notes that, when the record reflects that the 
veteran has multiple problems because of service-connected 
disability, evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided, but 
it is nevertheless possible for a veteran to have "separate 
and distinct manifestations" from the same injury, permitting 
separate disability ratings.  Esteban v. Brown, 
6 Vet. App. 259, 261 (1994).  The critical element is that 
none of the symptomatology for any of the conditions is 
duplicative or overlapping with the symptomatology of the 
other conditions.  Id.

In addition, when evaluating loss of motion, consideration is 
given to the degree of functional loss caused by pain such as 
has been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion requires 
consideration of functional losses due to pain).  In DeLuca 
v. Brown, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (§ 4.40) in terms 
of the degree of additional range-of-motion loss due to pain 
on use or during flare-ups."  Id.  

Right Knee

As to the veteran's claim for an increased rating for his 
service-connected right knee disability, historically service 
connection was granted for residuals of a right knee injury 
and this was rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (recurrent subluxation or 
lateral instability of the knee).  See RO decision entered in 
July 1995.  Such an evaluation suggests that other factors, 
such as limitation of motion or pain with use, are not to be 
considered when evaluating the disability.  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996) (when disability is rated under 
Diagnostic Code 5257, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply).  However, the November 1998 supplemental 
statement of the case specifically noted that symptoms due to 
service-connected disability included pain, locking, 
weakness, and fatigue.  Moreover, in a January 2000 decision 
that confirmed the 10 percent disability rating assigned the 
veteran's right knee disability, that RO did so pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5009 (other types of 
arthritis) - 5003 (degenerative arthritis) (1999).  Such 
action indicates that impairment other than subluxation or 
instability has been treated as part of the veteran's 
service-connected knee disability by the RO.

Given the disability evaluation assigned the veteran's 
service-connected right knee disability, he will be entitled 
to an increased rating under potentially applicable 
Diagnostic Codes if flexion of the knee is limited to 30 
degrees (20 percent) or flexion of the knee is limited to 15 
degrees (30 percent) (Diagnostic Code 5260); extension of the 
knee is limited to 15 degrees (20 percent), extension of the 
knee is limited to 20 degrees (30 percent), extension of the 
knee is limited to 30 degrees (40 percent), or extension of 
the knee is limited to 45 degrees (50 percent) (Diagnostic 
Code 5261); and/or the knee has moderate recurrent 
subluxation or lateral instability (20 percent) or the knee 
has severe recurrent subluxation or lateral instability (30 
percent) (Diagnostic Code 5257).  38 C.F.R. § 4.71a.

Given the evidence described above, the Board finds that an 
increased (20 percent) rating may be assigned for moderate 
instability.  Diagnostic Code 5257.  Specifically, while all 
of the earlier VA examinations indicated that the veteran's 
right knee was stable, the examiner at the most recent VA 
examination opined that "examination did demonstrate lateral 
instability of the right knee of a moderate degree."  
Therefore, the Board finds that the evidence, both positive 
and negative, is at least in equipoise, and, granting the 
veteran the benefit of the doubt in this matter, concludes 
that an increased rating is warranted under Diagnostic 
Code 5257 due to "moderate" knee instability.  38 C.F.R. 
§ 4.71a.

Whether evaluating the veteran's disability unde Diagnostic 
Code 5260 or 5261 a separate compensable evaluation is not 
warranted.  Specifically, the range of motion of the 
veteran's right knee in July 1997 was 0 to 140 degrees and in 
August 1999 was 0 to 110 degrees.  (Full range of motion of 
the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate 
II (1999)).  Therefore, because the right knee does not 
experience sufficiently reduced flexion or extension (flexion 
limited to 45 degrees or extension limited to 10 degrees) to 
warrant even a compensable evaluation under either Diagnostic 
Code 5260 or Diagnostic Code 5261, an increased rating is not 
warranted based on the objective clinical findings of loss of 
motion.  Id. (See discussion below as to application of 
38 C.F.R. §§ 4.40, 4.45.)

Right Hip

Historically, service connection was granted for residuals of 
a fractured right acetabulum with hip disability.  At first, 
such disability was evaluated by the RO as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5252 
(limitation of thigh flexion).  See RO decisions entered in 
November 1992 and February 1998.  Thereafter, it was re-
evaluated by the RO as 30 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5255 (femur impairment).  See 
RO decision entered in January 2000. 

Given the disability evaluation assigned the veteran's 
service-connected right hip disability, he will be entitled 
to an increased rating under potentially applicable 
Diagnostic Codes if the right hip has ankylosis which is 
favorable (in flexion at an angle between 20 degrees and 40 
degrees and slight adduction or abduction) (60 percent), 
ankylosis which is intermediate (70 percent), or ankylosis 
which is unfavorable (extremely unfavorable ankylosis, the 
foot not reaching ground, and crutches necessitated) (90 
percent) (Diagnostic Code 5250); limitation of thigh flexion 
to 10 degrees (40 percent) (Diagnostic Code 5252); a flail 
joint (80 percent) (Diagnostic Code 5254); or impairment of 
the femur--fracture of surgical neck with false joint (60 
percent), fracture of shaft or anatomical neck of the femur 
with nonunion, without loose motion, and weight bearing 
preserved with aid of brace (60 percent), or fracture of 
shaft or anatomical neck of the femur with nonunion and loose 
motion (spiral or oblique fracture) (80 percent) (Diagnostic 
Code 5255).  See 38 C.F.R. § 4.71a (1999).

First, as to Diagnostic Code 5252, the Board notes that the 
March 1996 examiner reported that range of motion studies 
revealed right leg raise, with knee flexed, to be to 95 
degrees.  It was also reported that the leg went up and 
touched the abdomen.  In July 1997, "flexion on the right 
side" was up to 60 degrees.  And, in August 1999, range of 
motion of the right hip was from 0 to 110 degrees.  (Full 
range of motion of the hip is from 0 to 125 degrees of 
flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71-
3, Plate II (1999).)  Therefore, because the clinical 
evidence of record demonstrates that, even at its worse, the 
right hip does not experience sufficiently reduced flexion 
(flexion limited to 45 degrees) to warrant even a compensable 
evaluation under Diagnostic Code 5252, an increased rating is 
not warranted based on the objective clinical findings of 
loss of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.

Whether evaluating the veteran's right hip disability under 
Diagnostic Code 5250, 5254, or 5255, an increased rating is 
not warranted.  The Board notes that, based upon the findings 
at the March 1996, July 1997, the August 1999 VA 
examinations, and a review of all medical records associated 
with the claims file, the veteran does not have ankylosis of 
the right hip, a flail joint, or fracture of the right femur.  
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  The salient 
point to be made is that, while painful, the veteran was able 
to move his right hip and thigh at the above-noted 
examinations.  Moreover, the numerous right hip and pelvis x-
rays found in the record did not disclose either a flail 
joint or fracture of the right femur, and no such problems 
were diagnosed at any of the foregoing VA examinations.  See 
x-rays dated in December 1992, December 1993, February 1993, 
March 1996, July 1997, May 1999, and August 1999.  Therefore, 
he does not meet any schedular requirement to be awarded an 
increased rating under Diagnostic Code 5250, 5254, or 5255.  
38 C.F.R. § 4.71a (1999).  (See discussion below as to 
application of 38 C.F.R. §§ 4.40, 4.45.)  

Traction & Post-Operative Scars

As to the traction pin scars of the right distal thigh near 
the knee, the Board notes that these scars were rated by the 
RO as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  See RO decision entered in January 
2000; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (were the 
record reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.); 38 C.F.R. 
§ 4.118 (1999).  As to the post-operative scars of the right 
hip, the Board notes that these scars were rated by the RO as 
non-compensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Id.

Given the disability evaluation assigned the veteran's 
service-connected scars, he will only be entitled to an 
increased rating under Diagnostic Code 7803, 7804, or 7805 if 
the scars (other than burn scars or disfiguring scars of the 
head, face, or neck) are poorly nourished with repeated 
ulceration (10 percent) (Diagnostic Code 7803); are tender 
and painful on objective demonstration (10 percent) 
(Diagnostic Code 7804); and/or produce limitation of function 
of the body part which they affect (Diagnostic Code 7805).  
38 C.F.R. § 4.118 (1999).

First, as to the traction pin scars of the right distal thigh 
near the knee, the Board notes that they are currently rated 
at the maximum evaluation available under either Diagnostic 
Code 7803 or 7804.  See 38 C.F.R. § 4.118.  Therefore, an 
increased rating can not be assigned under the foregoing 
rating criteria.  Id.  These scars are painful, but are not 
ulcerated or poorly nourished.

As to the post-operative scars of the right hip, the Board 
notes that based upon the findings at the March 1996, July 
1997, August 1999, October 1999, and December 1999 VA 
examinations, and a review of all medical records associated 
with the claims file, these have not been described as 
symptomatic--they have not been described as poorly nourished 
with repeated ulceration or tender and painful.  In fact, at 
the August 1999 VA examination they were described as well 
healed, mobile, and non-tender to palpation.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7803, 7804 (1999).  Therefore, an 
increased rating is not warranted based on the objective 
clinical findings.  Id.

Next, as to Diagnostic Code 7805, the Board notes that the 
August 1999 VA examiner reported that the traction pin scars 
were somewhat fixed and tethered with a fibrotic scar.  
Moreover, the October 1999 examiner reported that the right 
knee scars were unsightly, fixed (tethered), mildly tender to 
palpation, and contributed to the restricted right knee 
motion.  However, the hip scars did not contribute to any 
restriction in motion of this veteran's right hip joint.  
Yet, the October 1999 examiner next opined that "the hip 
scars and the knee scars contribute to his pain, and by 
virtue of this pain, further limit function."  Nonetheless, 
as to both sets of scars, because Diagnostic Code 7805 would 
allow for compensation for the same losses for which he is 
already being compensated, namely functional loss due to 
pain, an increased rating can not be awarded because it would 
violate the rule against pyramiding.  38 C.F.R. § 4.14 
(1999).  It should also be noted that, although the hip 
scarring contributes to pain, the scars themselves have not 
been shown to be both tender and painful.  The pain to which 
they contribute is contemplated by the rating based on 
limitation of motion.

The Board in reaching the conclusions above as to the knee 
and hip disabilities has considered the Court's decision in 
DeLuca, supra.  Although higher evaluations may be assigned 
on account of functional losses that equate to disability 
contemplated by greater limitation of motion of the knee or 
the hip, DeLuca, supra, the salient point to be made in this 
regard is that the Court in DeLuca stated that such a 
consideration should be undertaken only when it is possible 
for the examiner to provide an opinion as to the degree pain 
further limits motion.  Moreover, it appears that the most 
recent examinations took into account the veteran's pain when 
providing his right knee and hip range of motion.

Specifically, as to the right knee, the July 1997 examiner 
reported that the veteran had tenderness around the patellar 
region and appeared to have slight pain on motion.  
Similarly, the August 1999 examiner reported medial-sided 
joint pain with motion.  As to the right hip, the March 1996 
examiner reported that manipulation of the femur caused the 
veteran's body to jerk and the veteran pulled away 
complaining of pain.  The August 1999 examiner reported that 
the veteran had pain with all motion of the hip and described 
the veteran's pain, with internal rotation, as an extreme 
amount of pain and, with external rotation, as a moderate 
amount of pain.  However, the August 1999 examiner also noted 
that the veteran had no contractures or obvious crepitance of 
the hip.  The October 1999 examiner reported that the veteran 
had pain, fatigability, and restricted motion of the right 
hip.  Similarly, the December 1999 examiner also reported 
that the veteran had significant functional impairment due to 
his service-connected right hip and right knee disabilities.  
Nonetheless, the December 1999 examiner opined, as to both 
the right knee and right hip, that "loss in range of motion 
could not be quantitated at a static examination  . . .  
[and] . . . the disability manifested on examination 
approximates his maximum disability . . ."  Therefore, even 
taking into account the veteran's pain, the Board concludes 
that the veteran does not experience functional debility that 
equates to a compensable rating for loss of motion of the 
right knee or to more than a 30 percent rating for the right 
hip.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261, 
5252, 5255.  Accordingly, the veteran is not entitled to 
higher schedular ratings because of right knee pain under 
either Diagnostic Code 5260 or Diagnostic Code 5261 or right 
hip pain under Diagnostic Code 5252.  Id.

The Board in reaching the above conclusions has also 
considered the veteran's arguments as set forth in written 
statements to the RO.  However, while a lay witness can 
provide evidence as to the visible symptoms or manifestations 
of a disease or disability, his belief as to the current 
severity of his service-connected disabilities is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran has not been shown to possess, may provide 
evidence regarding medical knowledge.  See Bostain v. West, 
11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).

Lastly, based on the statements that the veteran made to a 
number of his VA examiners (i.e., that he had lost several 
jobs because of his right hip and/or right knee disability) 
the Board has given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (1999).  Although the 
veteran has described his right hip and knee as being so bad 
that he lost jobs, the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1999).  The current evidence of record 
does not demonstrate that his right hip or knee problems have 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  § 3.321.  While the August 
1999 VA examiner reported, based on the veteran's statements, 
that the veteran's right hip disability caused some 
occupational impairment, there is no indication that the 
impairment is so exceptional as to render the schedular 
criteria inapplicable.  It is undisputed that his service-
connected disabilities have an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (1999).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

An increased (20 percent) rating for a right knee disability 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

An increased rating for a fractured right acetabulum with hip 
disability is denied.

An increased rating for traction pin scars of the right 
distal thigh near the knee is denied.

An increased (compensable) rating for post-operative scars of 
the right hip is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

